The opinion of the court was delivered by
Brewer, J.:
The error complained of in this case is, that the judgment ivas “contrary to the facts and the evidence.” The case was tried by the court, without a jury, a general finding made in favor of the defendant in error, and no motion for a new trial. The evidence ivas conflicting; but there was clear, positive, and unequivocal testimony supporting the findings. Under such circumstances it is well settled that this court will not disturb the judgment entered by the district court: Carson v. Kerr, 7 Kas., 268; Major v. Major, 2 Kas., 337; Lacy v. Dunn, 5 Kas., 567; Ulrich v. Ulrich, 8 Kas., 402; Ruth & King v. Ford, 9 Kas., 17; Brumbaugh v. Schmidt, 9 Kas., 117; Hyde v. Bledsoe, 9 Kas., 399. The judgment of the district court is affirmed.
All the Justices concurring.